Citation Nr: 1403126	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma.  

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 










INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  This included service in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in December 2007 and October 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In July 2010 decision, the Board denied service connection for a respiratory disability (claimed as asthma) and for hypertension, to include as due to exposure to herbicides.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC vacated the decision and remanded this matter back to the Board.  In November 2011 and in October 2012, the Board Remanded the appeal for additional development.  

In June 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA).  The appellant was provided a copy of the VHA opinion in October 2013, and the Veteran's response to the VHA opinion has been associated with the claims files.  

The current appeal includes records that are located only in the Veteran's electronic (Virtual VA) file, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's current respiratory disorder, asthma, is related to active duty service or any incident thereof.





2.  The evidence of record does not show that the Veteran's current hypertension is related to active duty service or any incident thereof, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for entitlement to service connection for hypertension are not met.  §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Notification letters were sent to the Veteran in September 2007, prior to the initial AOJ decision regarding a respiratory disability, and in September 2008, prior to the initial AOJ decision regarding hypertension.  In August 2009, the Veteran was advised of the criteria used when VA determines disability ratings and effective dates, if service connection is awarded.  These notices, read together, addressed all notice elements.  The Veteran's appeal to the CAVC and his responses since that appeal, demonstrate that the Veteran understands what is required to substantiate the claims.  In addition, communications have been issued to the Veteran related to the 2011 and 2012 Board Remands and the readjudications following those Remands.  No additional notice to the Veteran is required.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Additionally, each claim was readjudicated after the Board's 2011 and 2012 Remands.  Therefore, if there were any defect in the timing or content of the original notice that defect has been cured.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Pertinent medical evidence associated with the claims files consists of service and VA treatment records and private treatment records.  Pursuant to the Board's 2011 and 2012 Remands, the Veteran was afforded VA examinations.  
Additionally, VHA opinion was requested and obtained in 2013.

In its October 2012 Remand, the Board directed the agency of original jurisdiction to attempt to obtain Social Security Administration (SSA) records.  SSA responded to VA's request for records in November 2012, indicating that there were no medical records available.  The Veteran was informed, but did not respond.  The AOJ made a formal finding of unavailability of SSA records, and the Veteran was again notified that no SSA records were available in the February 2013 supplemental statement of the case (SSOC).

VA examinations were conducted, and a VHA opinion was requested and obtained in 2013.  When VA undertakes to provide a VA examination or an opinion, it must ensure that the examination obtained or opinion rendered is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and VHA opinion obtained in this case address each of the Veteran's contentions and all legal theories of entitlement.  The VA examination reports and VHA opinion, read together, reflect a full understanding of the Veteran's medical history, and provide all subjective and objective findings necessary for evaluation of the claims addressed on the merits in this opinion were observed and recorded.  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Claims for service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.309.  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The evidence necessary to establish service connection must include also include evidence of in-service incurrence or aggravation of a disease or injury and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the so-called "nexus" requirement).  38 C.F.R. § 303(a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.  




For veterans who had active service of 90 days or more during a period of war or after December 31, 1946, certain chronic diseases that manifest to a degree of 10 percent or more in a specified period of time will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a).  

Asthma is not among the diseases defined as chronic, although some pulmonary disorders, including bronchiectasis, are defined as chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In contrast, cardiovascular-renal disease, including hypertension, is defined as chronic.  Service connection based on manifestations within a presumptive period or based on continuity of symptomatology is applicable to diseases defined by statute or regulation as chronic for VA purposes, and is not applicable to diseases or disorders not specifically defined as chronic for VA purposes.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).  
Service connection may also be granted when a disorder is secondary to or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Veteran has not been granted service connection for any disability, and he does not contend that a current respiratory disorder, to include asthma or hypertension may be secondary to or aggravated by any service-connected disability.  Since the records available on appeal, including the electronic file, disclose that the Veteran has not been granted service connection for any disability, and the Veteran makes no allegation that either disorder at issue is proximately due to or secondary to any service-connected disability, no further discussion of the theory of secondary service connection is required.  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).  

1.  Claim for service connection for a respiratory disability

The Veteran seeks entitlement to service connection for a respiratory disability, to include asthma.  He has not alleged any particular facts or advanced any theory explaining why he believes he is entitled to service connection for a respiratory disorder. 

Service treatment records reveal that the Veteran complained of "chest cold" symptoms in January 1966.  Upon examination, his lungs were clear.  Radiologic examination of his chest was negative for any abnormality.  The assigned diagnosis was a "cold."  The Veteran's lungs and chest were described as normal upon separation.  

In January 1968, subsequent to his separation, the Veteran was afforded a VA examination.  The examiner concluded that no respiratory disease was present.  The report of the 1968 VA examination is unfavorable to the Veteran's claim, since the examiner made a specific finding that the Veteran had no respiratory disease at the time of the 1968 post-service examination.  

The Veteran has not submitted or identified any relevant medical records, lay statements, employment evidence, or other evidence regarding a respiratory disorder or respiratory symptoms during the period from 1968 through 2000.

Records of the Veteran's private treatment from 2001 through 2012 by J.A.P.V., M.D., reflect that the Veteran sought evaluation for respiratory symptoms as early as 2002.  June 2005 private records from E.A.F.G., M.D., indicate that the Veteran had recently been diagnosed with exercise-induced asthma.  Treatment records from R.M.Q., M.D., dated in January 2008 disclose a diagnosis of asthma, extrinsic.  Dr. Q. noted that spirometry testing showed normal air flow.  These treatment records are, in essence, unfavorable to the Veteran's claim, since none of the private providers reported that the Veteran had any respiratory disorder prior to 2000, no provider linked any respiratory disorder to the Veteran's service, and no provider indicated that the Veteran was treated or evaluated for any chronic respiratory disorder prior to 2000.  

VA treatment records dated from March 2008 to May 2008 reflect that pulmonary function testing was conducted to determine whether the Veteran had chronic obstructive pulmonary disease (COPD) or asthma.  Mild obstructive ventilatory impairment was found.  VA assigned a diagnosis of COPD. 

At the December 2011 VA examination, the Veteran indicated that he had smoked cigarettes for over two decades but had quit several years prior to the examination.  Following further interview and physical assessment, diagnoses of COPD and asthma were assigned.  The examiner opined that COPD was less than likely incurred in or a result of the Veteran's service.  The examiner reasoned that, since more than 30 years had elapsed after the Veteran's service before COPD was diagnosed in 2005, it was not likely that COPD was incurred in or resulted from the Veteran's service.  The examiner opined that it was more likely that COPD was due to the Veteran's past history of cigarette smoking.  The examiner did not address the etiology or onset of asthma. 

At the December 2012 VA examination, the examiner assigned diagnoses of COPD and asthma.  The Veteran reported that he smoked cigarettes for 21 years, and then quit 25 years prior to the examination.  The report as to when the Veteran smoked and how long and when he stopped smoking is consistent with the Veteran's age, assuming that he began smoking when he was about age 18.  The examiner concluded that there was no evidence of treatment of a disorder associated with bronchial asthma or COPD in service.  The examiner noted that the first diagnosis of asthma or COPD was in about 2000.  The examiner opined that neither asthma nor COPD was caused by or a result of the Veteran's service.  



In July 2013, a VHA reviewer opined that the appropriate diagnosis for the Veteran's current respiratory disorder was extrinsic asthma.  The reviewer explained that the Veteran's 2011 VA pulmonary function testing results were normal.  The examiner noted that the Veteran had some sort of respiratory disorder in service, but no findings suggestive of asthma in 1968, and no problems for the ensuing 30+ years.  The examiner explained that asthma is commonly diagnosed for the first time in individuals in their mid-50s.  The examiner opined that it was less than likely that the Veteran's asthma was related to his military service.  The examiner also noted that the Veteran's current asthma had both an exercise-induced component and an allergic component, and was not related to the Veteran's prior history of smoking or to any other environmental exposures.  

The evidence of record is unfavorable to the Veteran's claim by a great preponderance.  Service treatment records reflect that the Veteran did seek evaluation of a complaint that affected his respiratory system in service, and, at least to that extent, are favorable to the clam.  However, only one occasion of treatment for a respiratory disorder is shown in service, and there is no indication that the disorder treated was other than an acute disease.  The service separation examination disclosed no evidence of an ongoing repository disorder; the 1968 VA examination indicated that no respiratory disorder was present at that time.  These facts are unfavorable to the claim.

The Veteran has not provided any medical, lay, or employment evidence that reflects that he suffered from or required treatment for a respiratory disorder during the 30 years subsequent to the 1968 VA examination.  It is not credible that the Veteran would have manifested a respiratory disorder chronically during this lengthy period, 1969 to 2000, without some evidence of such disorder. 

Private medical records dated from 2001 to 2102 establish no post-service diagnosis of a respiratory disorder was assigned before 2001.  The records indicate that the respiratory diagnosis assigned after 2000 was an initial diagnosis, not a recurrence of a disorder previously presented.  The private treatment records are favorable only to the extent that a respiratory disorder is shown.

The Board acknowledges that there are some inconsistencies in the assigned diagnoses.  Some of the Veteran's providers assigned a diagnosis of asthma only.  Other providers assigned a diagnosis of COPD; the VA examiners who provided the 2011 and 2012 VA examinations assigned both diagnoses.  In contrast, the VA reviewer who was asked to reconcile the evidence of record assigned a diagnosis of asthma alone, and provided a reasoned basis for that conclusion.  The Board finds that the 2013 VHA opinion is the most probative and persuasive evidence of record.  
As set forth above, the 2013 VHA opinion is wholly unfavorable to the claim at issue.  The examiner concludes that the Veteran did not have a chronic respiratory disorder in service or a chronic respiratory disorder proximate to service.  The opinion establishes that it is less than likely that a current respiratory disorder was incurred in service or as a result of service or as a result of any incident of service, such as exposure to environmental hazard.  As noted above, much of the evidence of record other than the 2013 VHA opinion, including VA examination reports and private medical records, even if less persuasive, are nevertheless unfavorable to the Veteran's claim.  

In his October 2013 statement, the Veteran contends that the VHA examiner who provided the 2013 opinion did not answer the questions asked by the Board in its request for the opinion.  The Board disagrees.  The Board asked the reviewer to assign a diagnosis for the Veteran's respiratory disorder(s), and the reviewer assigned a diagnosis of extrinsic asthma.  

The Board asked the reviewer to address the likelihood that any current respiratory disorder was present since the Veteran's service.  The reviewer stated that it was less than likely that any current respiratory disorder had been present chronically since service, or resulted from the Veteran's service.  The reviewer opined that, since the current respiratory disorder was first diagnosed more than 30 years after the Veteran's service, it was less than incurred in or as a result of the Veteran's service and was less than likely related to the Veteran's military service.  Finally, the reviewer provided an explanation as to why no further discussion of the etiology of asthma was required.  

The Board finds that the questions asked were answered.  The reviewer's answers address each possible theory of service connection, including on a direct basis, or as a result of exposure to environmental hazards, and provides a complete explanation as to why the evidence does not support any etiologic link between the diagnosed disorder and the Veteran's service.  As noted above, presumptive service connection and secondary service connection are not for consideration.

The Veteran himself has not provided any lay contention linking a current respiratory disorder to his service.  The competent and persuasive evidence is overwhelmingly unfavorable to the claim.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.  

2.  Claim for service connection for hypertension

In a statement submitted in August 2007, the Veteran indicated that he was entitled to service connection for hypertension because the National Academy of Science had determined that there was a relationship "between hypertension and Agent Orange exposure."  

No diagnosis of hypertension was medically assigned during the Veteran's service or at service separation, when his blood pressure was recorded as 120/74.  On VA examination in 1968, the Veteran's blood pressure was reported as 120/60.  Those blood pressures are not defined as hypertension for VA purposes.  The examiner who conducted the 1968 VA examination concluded that "no organic heart disease" was present.  

The Veteran's service treatment records and the report of VA examination in 1968, read together, are unfavorable to the Veteran's claim, since no blood pressure which is defined as hypertensive is shown, and no heart disease was present.  These records are also unfavorable to the Veteran's claim because the records contradict a later report by the Veteran in 2012 that hypertension started as early as when he was in Vietnam.



The Veteran has not submitted or identified any relevant medical records, lay statements, employment evidence, or other evidence regarding hypertension or elevated blood pressure during the period from 1969 through 2000.

Records of the Veteran's private treatment from J.A.P.V., M.D., dated from 2001 through 2012, are of record.  The Veteran's blood pressure was 150/85 in March 2001.  Notations in 2001 do not indicate that the Veteran was taking medication to control blood pressure, that the Veteran reported a history of hypertension, or that Dr. V assigned a diagnosis of hypertension.  In April 2002, the Veteran's blood pressure was 160/80, and Dr. V assigned a diagnosis of HBP, which the Board interprets as "High Blood Pressure."  The Board concludes that the private records from Dr. V are unfavorable to the Veteran's claim, since those records are inconsistent with a finding that the Veteran's blood pressure was elevated or that a diagnosis of hypertension had been assigned, or that the Veteran was taking medication for elevated blood pressure prior to 2002.   

June 2005 private treatment records from E.A.F.G., M.D., dated in indicate that the Veteran had hypertension.  The provider did not indicate how long hypertension had been present.  These records are neither favorable nor unfavorable to the claim.

On VA examination conducted in December 2011, the Veteran reported having had hypertension for about six years.  The examiner concluded that, since hypertension was first shown when more than 30 years had elapsed after the Veteran's service, the Veteran's hypertension was likely idiopathic, that is, of unknown etiology, and not related to service.  The examiner further noted that hypertension was not listed as a disorder which could be presumed related to exposure to herbicides.  This report is unfavorable to the Veteran's claim, both because the examiner concluded that the Veteran's hypertension was unrelated to his service and because the Veteran's report of relatively recent onset of hypertension conflicts with the Veteran's later report of earlier onset of hypertension.  

On VA examination conducted in December 2012, the Veteran reported that hypertension first began while he was in Vietnam, but it was not treated with medication until about 10 years prior to the examination.  The examiner concluded that the Veteran's hypertension was not medically shown until many years after service, and that hypertension was not associated with exposure to herbicides.  

The Board requested a VHA medical opinion to more directly address the Veteran's contention that the National Academy of Sciences (NAS) found a relationship between hypertension and exposures to herbicides.  The Board also requested opinion as to the likelihood that the Veteran's hypertension was directly caused by exposure to herbicides, even though such relationship could not be presumed.  

The reviewer who provided a July 2013 opinion concluded that there was no evidence that the Veteran had hypertension in service or at the time of post-service VA examination in 1968.  The reviewer noted that there was no evidence of chronicity of hypertension, since there was no evidence of a formal diagnosis until 2002.  As to the Veteran's contention that the NAS study showed hypertension in Veterans who had been in Vietnam, the reviewer expressed agreement with VA's conclusion that the NAS study did not show a relationship between hypertension and Agent Orange, and the reviewer stated that he had no grounds for arguing against that conclusion.  The reviewer also explained hypertension was a common disorder in men and usually had no etiology other than association with aging.  The reviewer has thus provided his reasoning that the Veteran's hypertension was not a direct result of the Veteran's exposure to herbicides, i.e., hypertension was not shown in service, proximate thereto, or until more than 30 years elapsed after the Veteran's service.  Those facts are consistent with the specified medical knowledge that hypertension is a common disorder in men and usually has no specific etiology other than aging.  

The Veteran is competent to describe his own observations of symptoms, or to describe what providers have told him during his health care.  The Veteran is not, however, competent to assign a diagnosis of hypertension to his symptoms in the absence of a medical diagnosis or an objective showing that elevated blood pressure is present.  The Veteran reported, at the 2012 VA examination, a belief that hypertension started when he was in Vietnam.  The Veteran is not competent to state when he first manifested hypertension, since that is a medical diagnosis he is not competent to make and which cannot be assigned based on symptoms observable by a lay person.

No provider or examiner who has reviewed the record has concluded that the Veteran had hypertension in service or at the time of the 1968 VA examination.  The Veteran has not provided a basis for his report that hypertension was present prior to 2002.  That lay report lacks persuasive value, since the Veteran's statements at the various examinations are inconsistent.  

In his October 2013 statement, the Veteran contends that the VHA examiner who provided the 2013 opinion did not answer the questions asked by the Board in its request for the opinion.  The Board disagrees.  The Board asked the reviewer to address the likelihood that hypertension was present in service, or was chronic and continuous after service, or was due to exposure to herbicides.  The reviewer opined that it was less than likely, and explaining his reasoning.  The reviewer was asked to provide an etiology for the Veteran's current hypertension, with discussion of the NAS cited by the Veteran.  The reviewer explained, in essence, that the Veteran's conclusion about the NAS study was not accurate, and explained that hypertension is common in the Veteran's age group with no known etiology other than association with aging.  The reviewer has addressed each question posed by the Board regarding the Veteran's hypertension.

The Veteran's lay statements are the only evidence of record which is favorable to his claim.  The circumstances do not establish that the Veteran is competent to assign a medical diagnosis of hypertension, to determine the date of onset of hypertension, or to address etiology of hypertension.  Moreover, the persuasive value of those lay statements is greatly diminished by inconsistencies.  

The competent and probative medical evidence establishes that the Veteran's hypertension was not incurred in service, or within one year after service, and was not chronic and continuous following service.  The medical evidence establishes that there is no evidence that that Veteran's current hypertension may be presumed related to exposure to herbicides or may be found to have resulted directly from his exposure to herbicides.  The preponderance of the evidence is against the claim.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.  


ORDER

The appeal for service connection for arthritis is denied.

The appeal for service connection for sleep apnea is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


